               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LEA and GERARD AUGUSTIN,                 :
THOMAS and DONA MCSORLEY and             :   CIVIL ACTION
RICHMOND WATERFRONT INDUSTRIAL           :
PARK, LLC,                               :
                                         :   NO. 14-CV-4238
                Plaintiffs               :
                                         :
          vs.                            :
                                         :
CITY OF PHILADELPHIA,                    :
                                         :
                Defendant                :


                                 ORDER


     AND NOW, this      20th           day of June, 2019, upon

consideration of Plaintiffs’ Motion for the Court to Review the

Clerk’s Taxation of Costs Under Rule 54(d)(1), Defendant’s

Response thereto and Plaintiffs’ Reply, it is hereby ORDERED

that the Motion is GRANTED and the Clerk’s Taxation of Costs is

MODIFIED for the reasons outlined in the foregoing Memorandum

Opinion such that Defendant’s videography expenses in the amount

of $3,098.80 are DISALLOWED and photocopying costs are REDUCED

by 20% in the amount of $450.45 and the Bill of Costs is

therefore AMENDED to reflect a total taxation of costs in the




                                  10
amount of $9,789.24.

                            BY THE COURT:



                            s/ J. Curtis Joyner
                            ___________________________
                            J. CURTIS JOYNER,       J.




                       11
